

117 HR 4946 IH: Manatee Protection Act of 2021
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4946IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. Buchanan (for himself and Mr. Soto) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the West Indian manatee as an endangered species under the Endangered Species Act of 1973, and for other purposes.1.Short titleThis Act may be cited as the Manatee Protection Act of 2021.2.West Indian manatee designated endangered species(a)In generalNotwithstanding any other provision of law, the species known as the West Indian manatee (Trichechus manatus) shall be treated as an endangered species for purposes of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(b)Listing of West Indian manateeNotwithstanding any other provision of law, the Secretary of the Interior shall include the species known as the West Indian manatee (Trichechus manatus) in the endangered species list published under section 4(c) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)).